Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kerry Lee Nixon appeals the district court’s order dismissing under 28 U.S.C. § 1915(e) (2006) his complaint filed pursuant to Title VII of the Civil Rights Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Nixon v. Rector, No. 2:12-cv-00334-AWA-FBS (E.D.Va. July 23, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.